DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2014/0234194 to Zwieback, et al. (hereinafter “Zwieback”) in view of U.S. Patent No. 5,463,978 to Larkin, et al. (“Larkin”). 
Regarding claim 1, Zwieback teaches a silicon carbide crystal growing apparatus (see, e.g., the Abstract, Figs. 1-10, and entire reference), comprising:
a physical vapor transport unit having a crystal growing furnace configured to grow a silicon carbide crystal in an internal space of the crystal growing furnace (see, e.g., Fig. 9A and ¶¶[0064]-[0082] as well as elsewhere throughout the entire reference which teach a furnace chamber (1) for a sublimation growth system which includes a growth crucible (20) configured to grow a SiC crystal (24) in an internal space therein);
a deposition unit, coupled to the crystal growing furnace, and configured to combine with the physical vapor transport unit and perform an atomic doping operation on the silicon carbide crystal (see, e.g., Fig. 9A and ¶¶[0064]-[0082] as well as elsewhere throughout the entire reference which further teach a deposition system comprised of a carrier gas source (5), a bubbler (51) containing a dopant precursor (54), and a gas line (52) which are coupled to and, hence, are combined with the furnace chamber (1) and growth crucible (20) via a gas line (52), metal adapter (57), and gas conduit (40), all of which are configured to perform an atomic doping operation of the SiC crystal (24) during crystal growth).  
Zwieback does not explicitly teach that the deposition unit is an atomic layer deposition unit.  However, in ¶[0064] Zwieback teaches that common and ordinary parts of the SiC crystal growth system of Fig. 9A such as gas and vacuum lines, valves, pumps, and electronic controls are not shown for simplicity.  Then in Fig. 1 and col. 8, l. 25 to col. 10, l. 44 as well as elsewhere throughout the entire reference Larkin teaches an analogous embodiment of a SiC deposition system in which gas lines supplying, inter alia, a carrier gas (31), a p-type (39) dopant, and an n-type (38) dopant are controlled by a plurality of valves (34) such that the pulse of the desired dopant can be delivered through a primary line (33) to the reaction chamber (22) by opening and closing the appropriate valve(s) (34) such that the system is capable of functioning as an atomic layer deposition unit.  Thus, a person of ordinary skill in the art would look to the teachings of Larkin and would readily recognize that the flow of the desired dopant(s) and carrier gas(es) through the input gas line (52) in Fig. 9A of Zwieback may be controlled through the use of a plurality of valves (34) and by incorporating more than one dopant gas source prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Zwieback teaches that the atomic layer deposition unit uses the crystal growing furnace as a chamber (see, e.g., Fig. 9A and ¶¶[0064]-[0082] which teach that gas line (52) is directly connected to the sublimation furnace (1) and is directly connected to the growth crucible (20) via the gas conduit (40) and, hence, the gases generated by the carrier gas source (5) and bubbler (51) use the same crystal growing furnace as a chamber).  
Regarding claim 3, Zwieback teaches that the atomic layer deposition unit does not have another chamber (see, e.g., Fig. 9A and ¶¶[0064]-[0082] which teach that the carrier gas source (5) and bubbler (51) are not supplied to a separate chamber).
Regarding claim 4, Zwieback teaches a gas channel configured to connect the internal space and the atomic layer deposition unit (see, e.g., Fig. 9A and ¶¶[0064]-[0082] which teach that the carrier gas source (5) and bubbler (51) are connected to the 
Regarding claim 5, Zwieback teaches that the physical vapor transport unit comprises a pump configured to perform a negative pressurizing operation in the internal space (see, e.g., Fig. 9A and ¶¶[0064]-[0082] which teach that the furnace chamber (1) is connected to a vacuum pump (4) which creates a vacuum within the furnace (1) and growth chamber (20)).
Regarding claim 7, Zwieback teaches that the silicon carbide crystal is a semi-insulating silicon carbide crystal or an N-type silicon carbide crystal (see, e.g., ¶[0006] and ¶¶[0028]-[0033] which teach that vanadium doping of the SiC crystal (24) produces a semi-insulating SiC crystal (24)).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwieback in view of Larkin and further in view of U.S. Patent Appl. Publ. No. 2009/0038541 to Robbins, et al. (“Robbins”). 
Regarding claim 6, Zwieback and Larkin do not explicitly teach a butterfly valve configured to control the pressure in the internal space.  However, in Figs. 3-4 and ¶¶[0053]-[0059] Robbins teaches an analogous embodiment of a system for the growth of SiC crystals in which gases introduced into the chamber (8) exit through one or more exhaust ports (15) and the pressure within the chamber (8) is controlled by a butterfly valve located on the exhaust line.  Accordingly a person of ordinary skill in the art would look to the teachings of Robbins and would be motivated to provide a butterfly valve on the chamber exhaust port (3) upstream of the vacuum pump (4) of Zwieback in order to .  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwieback in view of Larkin and further in view of U.S. Patent Appl. Publ. No. 2010/0330781 to Sasaki, et al. (“Sasaki”). 
Regarding claim 8, Zwieback and Larkin do not explicitly teach a controller configured to control process parameters of the atomic layer deposition unit.  However, in Figs. 1-4 and ¶¶[0042]-[0069] as well as elsewhere throughout the entire reference Sasaki teaches an analogous embodiment of a system and method for the epitaxial growth of SiC crystals.  In Fig. 4, ¶[0059], ¶[0064], and ¶¶[0108]-[0109] Sasaki specifically teaches that the flow rates, concentrations, and partial pressures of the precursor gases such as SiH4 and HCl can be individually controlled in the reaction chamber (44) by valves (212a)-(212d) and mass flow controllers (211a)-(211b), respectively, which are electrically connected to a gas flow rate control unit (78) which is electronically connected to a main control unit (150) which controls the overall operation of the apparatus (10).  Thus, a person of ordinary skill in the art would look to the teachings of Sasaki and would be motivated to incorporate a controller such as the main control unit (150) and gas flow rate control unit (78) of Sasaki in the system of Zwieback and Larkin in order to provide more precise and automated control of the SiC crystal growth process.  
Regarding claim 9, Zwieback and Larkin do not explicitly teach that the process parameters comprise switching speed, length of turn-on time, switching frequency, number of switching or a combination thereof.  However, as noted supra with respect to 4 and HCl can be individually controlled in the reaction chamber (44) by valves (212a)-(212d) and mass flow controllers (211a)-(211b), respectively, which are electrically connected to a gas flow rate control unit (78) which is electronically connected to a main control unit (150) which controls the overall operation of the apparatus (10).  Since the gas flow rate control unit (78) is configured to individually control the supply flow rates of the gases to predetermined levels at predetermined times by opening and closing the valves (212a)-(212d), the control unit (78) therefore is necessarily capable of controlling, inter alia, at least one or more of the switching speed (i.e., how fast one valve is opened and another is closed and vice versa), turn-on time (i.e., how long a valve is opened), switching frequency (i.e., how often a valve is opened and closed in a given time period), and number of switching (i.e., total number of times a vale is opened and closed) of the valves (212a)-(212d).  Accordingly, a person of ordinary skill in the art would look to the teachings of Sasaki and would be motivated to incorporate a controller such as the main control unit (150) and gas flow rate control unit (78) of Sasaki in the system of Zwieback and Larkin in order to provide more precise control over delivery of the desired precursor gases via control over parameters such as the switching speed, length of turn-on time, switching frequency, number of switching or a combination thereof.

Response to Arguments
Applicant's arguments filed October 13, 2021, have been fully considered but they are not persuasive. 
See applicants’ 10/13/21 reply, pp. 8-9.  Applicants’ argument is noted, but it is pointed out that this amounts to arguing against the references individually since it is Larkin rather than Zwieback that is relied upon to teach an atomic layer deposition (ALD) unit.  
Applicants subsequently argue that Larkin teaches a CVD system which is completely different from Zwieback and is not ALD technology.  Id. at pp. 9-11.  Applicants’ argument is noted, but it is pointed out that there is nothing unique about an ALD system that distinguishes it from a CVD system from a structural standpoint (i.e., as an apparatus).  Both utilize the same equipment, namely a plurality of gas sources, associated valves, pressure controllers, and mass flow controllers with the only difference between ALD and CVD systems being the method in which the apparatus is used to perform thin film growth.  In ALD alternating pulses of at least two different gases are used to deposit a thin film in a layer-by-layer fashion whereas in CVD the precursor gas source(s) are continuously supplied during film growth such that deposition proceeds in a continuous fashion.  Thus, a CVD system can become an ALD system simply by alternating delivery of the requisite precursor gases by opening and closing the appropriate valves.  Since claim 1 is an apparatus claim it is defined by the structural features of the apparatus rather than the manner in which it is used.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).  See also MPEP 2114.  
2 sources that are shown in Fig. 1 of Larkin in order to, for example, enable the sublimation system of Zwieback to supply more than a single precursor during one or more SiC crystal growth processes.  Thus, when the system of Zwieback is equipped with a plurality of source gases along with H2 and N2 gas sources, with the flow of each being individually controlled by separate valves (34) as per the teachings of Larkin, the system of Zwieback then has an atomic layer deposition unit coupled to the crystal growing furnace which is configured to combine with the PVT unit as claimed.  This is necessarily the case because the plurality of precursor sources and valves of Larkin are capable of being alternatively supplied to the growth chamber in a manner which constitutes atomic layer deposition.  Accordingly, when giving claim 1 its broadest reasonable interpretation consistent with the specification when the precursor gas system of Larkin is coupled to the PVT system of Zwieback it may be broadly considered as an “atomic layer deposition unit, coupled to the crystal growing furnace, and configured to combine with the physical vapor transport .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714